Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The four drawing replacement sheets received 19 October 2022 are approved.  However, the drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Therefore, the feature of “(ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with only one of the stator and the housing or neither of the stator and the housing” (claims 1, 13 & 16) must be shown or the features canceled from the claims.  Similarly, subject matter combining (ii) and a
housing with “a plurality of protrusions each extending inward from the generally cylindrical inner surface and the stator includes a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without contact therebetween” (claims 11 & 22) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 & 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler et al. (US 9,356,493) and Watanabe et al. (US 5,290,018).
Regarding claim 1, Buehler teaches an electric motor assembly, comprising: 
a housing 30 having a generally cylindrical inner surface 32 defining a generally cylindrical cavity within the housing (c.4:12-17; Fig.3A); 
a stator 14 operatively disposed within the generally cylindrical cavity, the stator comprising a plurality of stacked laminations (i.e., stator core 18; laminations not shown; c.1:50-57) wherein each lamination has an outer circumferential edge and a plurality of finger elements (not numbered) extending inward toward a center of the lamination (c.4:7-12; Fig.3A); and 
a layer 64 of polymer 60 disposed between a generally cylindrical outer surface 46 of the stator and the generally cylindrical inner surface 32 of the housing 30, such that the stator is bonded to the housing by the polymer 60 (abstract; c.4:45-53; c.7:12-16; Figs.3A-3B).

    PNG
    media_image1.png
    516
    438
    media_image1.png
    Greyscale

Buehler des not teach “an arcuate metallic strip circumferentially disposed within the layer of polymer [60], wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator [14] and the housing [30], and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with only one of the stator and the housing or neither of the stator and the housing.”
But, Watanabe teaches a prior-art cylindrical damping bushing for securing a rod-shaped vibrating body (e.g., a stabilizer bar) to a base (e.g., vehicle frame; Figs.3-4), the damping bushing comprising a rubber body 40 into which arcuate metallic insert members are embedded to increase the rigidity (c.1:5-42; Figs.3-4). The arcuate metallic insert members are “flat shaped” in the sense that they extend parallel to the axis (Fig.4) and are spaced apart from both the vibrating body and the base since they are embedded in the vibration-damping rubber body (c.1:35-36; Figs.3-4). 

    PNG
    media_image2.png
    663
    441
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Buehler’s polymer layer with an arcuate metallic strip circumferentially disposed within the layer of polymer and configured as a flat shape configuration since Watanabe teaches such an arcuate metallic strip would have increased rigidity. Further, in combination with Buehler, Watanabe’s arcuate metallic insert member is spaced apart from both of Buehler’s stator and the housing in the same manner as it is spaced apart from both the vibrating body and the base. 
Regarding claim 2, in Buehler a gap 50 having a generally cylindrical shell shape is defined between the stator and the housing, and wherein the layer 64 of polymer 60 substantially fills the gap (c.4:17-21; c.4:48-53; Figs.3A-3B).  
Regarding claim 3, in Buehler none of the laminations is directly connected to the housing, due to the gap 50 between the exterior surface 46 of the stator and the interior surface 32 of the housing (c.4:17-21; Figs.3A-3B).
Regarding claim 4, in Buehler the stator (i.e., stator core 18) is not directly connected to the housing, due to the gap 50 between the exterior surface 46 of the stator and the interior surface 32 of the housing (c.4:17-21; Figs.3A-3B).  
Regarding claim 6, in Buehler a rotor 16 is operatively disposed within a generally cylindrical inner stator cavity (Fig.2).  
Regarding claim 7, in Buehler the layer 64 of polymer 60 is effective to prevent rotation of the stator with respect to the housing, since it adheres the stator to the housing (c.2:36).  
Claims 1-7 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Purvines et al. (US Pat.Pub.2008/0143203) and Watanabe.
Regarding claim 1, Purvines teaches an electric motor assembly, comprising: 
a housing 237 having a generally cylindrical inner surface defining a generally cylindrical cavity within the housing (housing comprises cylindrical plate 238; ¶[0040]; Fig.2); 
a stator 200 operatively disposed within the generally cylindrical cavity, the stator comprising a plurality of stacked laminations (i.e., stator core; ¶[0045]) wherein each lamination has an outer circumferential edge and a plurality of finger elements extending inward toward a center of the lamination (i.e., poles; Figs.1B&3A); and 
a layer of polymer (thermoset material) 208 disposed between a generally cylindrical outer surface of the stator 200 and the generally cylindrical inner surface of the housing 237 (corresponding to cylindrical plate 238), such that the stator is bonded to the housing by the polymer (i.e., thermoset material completely encapsulates and serves to secure stator to housing; ¶[0015]; ¶[0040]; ¶[0076]; Fig.2).

    PNG
    media_image3.png
    393
    448
    media_image3.png
    Greyscale

Purvines des not teach “an arcuate metallic strip circumferentially disposed within the layer of polymer [208], wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator [200] and the housing [237], and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with only one of the stator and the housing or neither of the stator and the housing.”
But, Watanabe teaches a cylindrical damping bushing for securing a rod-shaped vibrating body (e.g., a stabilizer bar) to a base (e.g., vehicle frame; Figs.3-4), the damping bushing comprising a rubber body 40 into which arcuate metallic insert members are embedded to increase the rigidity (c.1:5-42; Figs.3-4). The arcuate metallic insert members are “flat shaped” in the sense that they extend parallel to the axis (Fig.4) and are spaced apart from both the vibrating body and the base since they are embedded in the vibration-damping rubber body (c.1:35-36; Figs.3-4). 
Thus, it would have been obvious before the effective filing date to provide Purvines’s polymer layer with an arcuate metallic strip circumferentially disposed within the layer of polymer and configured as a flat shape configuration since Watanabe teaches such an arcuate metallic strip would have increased rigidity. Further, in combination with Purvines, Watanabe’s arcuate metallic insert member is spaced apart from both of Purvines’s stator and the housing in the same manner as it is spaced apart from both the vibrating body and the base. 
Regarding claim 2, in Purvines a gap (not numbered) having a generally cylindrical shell shape (corresponding to cylindrical plate 238) is defined between the stator 200 and the housing 237, and wherein the layer of polymer substantially fills the gap (Fig.2).  
Regarding claim 3, in Purvines none of the laminations (of stator 200) is directly connected to the housing 237, since the thermoset material 208 completely encapsulates the stator (¶[0015]; ¶[0040]; Fig.2).
 Regarding claim 4, in Purvines the stator 200 is not directly connected to the housing 237, since the thermoset material 208 completely encapsulates the stator (¶[0015]; ¶[0040]; Fig.2).
Regarding claim 5, in Purvines the stator 200 is fastened to the housing 237 by only the polymer (thermoset material) 208, since the thermoset material 208 completely encapsulates the stator (¶[0015]; ¶[0040]; Fig.2).
Regarding claim 6, in Purvines a rotor 202 is operatively disposed within a generally cylindrical inner stator cavity (Fig.2).  
Regarding claim 7, in Purvines the layer of polymer (thermoset material) 208 is effective to prevent rotation of the stator 200 with respect to the housing 237, since it completely encapsulates and serves to secure stator to housing (¶[0015]; ¶[0040]; ¶[0076]; Fig.2).
Regarding claim 16, Purvines teaches the method of manufacturing an electric motor assembly, comprising: 
disposing a stator 200 (800) within a housing 237 (804) such that a gap is defined between the stator and the housing and the stator is not directly connected to the housing (Figs.2 & 8A-8B); and 
substantially filling the gap with a polymer (thermoset material) 208 (808) capable of fastening the stator to the housing by only the polymer (i.e., the thermoset material 208 completely encapsulates the stator and serves to secure stator to housing; ¶[0015]; ¶[0040]; ¶[0076]-¶[0079]; Figs.2&8A-8B).
Purvines des not teach “providing an arcuate metallic strip circumferentially disposed within the gap, wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator [200] and the housing [237], and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with only one of the stator and the housing or neither of the stator and the housing”.
But, Watanabe teaches a cylindrical damping bushing for securing a rod-shaped vibrating body (e.g., a stabilizer bar) to a base (e.g., vehicle frame; Figs.3-4), the damping bushing comprising a rubber body 40 into which arcuate metallic insert members are embedded to increase the rigidity (c.1:5-42; Figs.3-4). The arcuate metallic insert members are “flat shaped” in the sense that they extend parallel to the axis (Fig.4) and are spaced apart from both the vibrating body and the base since they are embedded in the vibration-damping rubber body (c.1:35-36; Figs.3-4). 
Thus, it would have been obvious before the effective filing date to provide Purvines’s polymer layer with an arcuate metallic strip circumferentially disposed within the layer of polymer and configured as a flat shape configuration since Watanabe teaches such an arcuate metallic strip would have increased rigidity. Further, in combination with Purvines, Watanabe’s arcuate metallic insert member is spaced apart from both of Purvines’s stator and the housing in the same manner as it is spaced apart from both the vibrating body and the base. 
Regarding claim 17, Purvines teaches curing the polymer (thermoset material) 208 such that the stator 200 is fastened to the housing 237 by only the polymer (¶[0075]-¶[0076]; Fig.2).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines/Watanabe as applied to claim 1, further in view of Perkins et al. (US 8,182,134).
In the combination, Purvines generally teaches the invention including a cured polymer (thermoset material) 208 (¶[0075]-¶[0076]; Fig.2), but Purvine’s polymer does not explicitly have “material characteristics which provide a predetermined electrical filtering of electrical noise between the stator [200] and the housing [237].”  
But, Perkins teaches electrically conductive fillers used to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer (e.g., thermoset) compositions are well known. Examples include electrically conductive noble metal-based fillers such as pure silver; noble metal-plated noble metals such as silver-plated gold; noble metal-plated non-noble metals such as silver plated cooper, nickel or aluminum, etc. The electrically conductive fillers are used to meet the desired conductivity, EMI/RFI shielding effectiveness, hardness, and/or other properties suitable for a particular application (c.6:31-54).
Thus, it would have been obvious before the effective filing date to provide the polymer of Purvine/Watanabe with material characteristics which provide a predetermined electrical filtering of electrical noise between the stator and the housing since Perkins teaches electrically conductive fillers were well-known to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer compositions. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler/Watanabe or Purvines/Watanabe as applied to claim 1 above, respectively, further in view of Spreen (US 1,688,891).
Regarding claim 11, neither Buehler/Watanabe nor Purvines/Watanabe teaches the housing comprises “a plurality of protrusions each extending inward from the generally cylindrical inner surface and the stator includes a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without any contact therebetween.”
But, Spreen teaches an electric motor comprising a housing (frame) 16 including a plurality of protrusions (corrugations) 19 each extending inward from the generally cylindrical inner surface and a stator 14 including a plurality of protuberances (corrugations) 18 each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without any contact therebetween (i.e., the spacing is filled by soft rubber 17; p.1:19-36; Fig.2). This construction insulates the stator from the frame and absorbs vibration and resultant noise (p.1:37-45).

    PNG
    media_image4.png
    288
    272
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Buehler/Watanabe or Purvines/Watanabe with a plurality of protrusions on the housing each extending inward from the generally cylindrical inner surface and the stator with a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without any contact therebetween since Spreen teaches this would have insulated the stator from the frame and absorbed vibration and resultant noise.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler/Watanabe or Purvines/Watanabe as applied to claim 1 above, respectively, further in view of Hemmelmann et al. (US 7,804,215).
Regarding claim 12, neither Buehler/Watanabe nor Purvines/Watanabe teaches “a network of cooling channels…formed in the layer of polymer by forming a network of sacrificial elements made of a sacrificial material on an outer cylindrical surface of the stator and subsequently removing the sacrificial material after curing the polymer.” 1
	But, Hemmelmann teaches a cooling arrangement for a linear electrical machine 100 comprising a network of cooling channels (passageways) 104 formed in a filler layer 102 of polymer (e.g., resin; c.4:53-58) between stator 74 and flux modulator 84, by forming a network of sacrificial elements (not numbered) made of a sacrificial material on a surface of the stator 74, in places where passageways 104 are desired, and subsequently removing the sacrificial material after curing the polymer (i.e., when subjected to heat; (c.5:54-c.6:2; Fig.6). Thus, the cooling passageways 104 are formed on a surface of the stator 74 that are filled with cooling fluid to provide cooling to the stator windings 96.  

    PNG
    media_image5.png
    237
    634
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide the polymer layer of either Buehler/Watanabe or Purvines/Watanabe with a network of cooling channels formed in the layer of polymer by forming a network of sacrificial elements made of a sacrificial material on an outer cylindrical surface of the stator and subsequently removing the sacrificial material after curing the polymer since Hemmelmann teaches this would have provided cooling passageways to provide cooling to the stator windings.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Purvines in view of Miyairi et al. (US 7,868,497), Watanabe, and Perkins.
Regarding claim 13, Purvines teaches an electric motor assembly, comprising: 
a metal housing 237 having a generally cylindrical inner surface defining a generally cylindrical cavity within the housing (corresponding to cylindrical plate 238; Fig.2); 17P051957-US-NP 
a stator 200 operatively disposed within the generally cylindrical cavity, the stator comprising a plurality of stacked metallic laminations (i.e., stator core; ¶[0045]) wherein each lamination has an outer circumferential edge and a plurality of finger elements (poles) extending inward toward a center of the lamination (i.e., poles; Figs.1B&3A),
wherein a gap (not numbered) having a generally cylindrical shell shape is defined between the stator 200 and the housing 237 and none of the laminations is directly connected to the housing (since thermoset material 208 completely encapsulates the stator ¶[0015]; ¶[0040]; Fig.2); and 
a layer of polymer (thermoset material) 208 substantially filling the gap disposed between an outer cylindrical surface of the stator 200 and the inner cylindrical surface of the housing 237, such that the stator is fastened to the housing by only the polymer (¶[0015]; ¶[0040]; ¶[0076]; Fig.2).  
Purvine’s housing is not “metal”.  Also, Purvines des not teach “providing an arcuate metallic strip circumferentially disposed within the gap, wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator [200] and the housing [237], and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with only one of the stator and the housing or neither of the stator and the housing” and Purvine’s polymer (thermoset material) 208 does not have “material characteristics which provide a predetermined electrical filtering of electrical noise between the stator [200] and the housing [237]”  
But, regarding the first feature, Miyairi teaches an airtight-type electric motor comprising a cylindrical housing 5 made of metal, e.g., steel, that ensures pressure resistance and airtightness (c.4:30-35; Fig.1).

    PNG
    media_image6.png
    439
    448
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Purvine with a metal housing since Miyairi teaches this material would have insured pressure resistance and airtightness. 
Regarding the second difference, Watanabe teaches a cylindrical damping bushing for securing a rod-shaped vibrating body (e.g., a stabilizer bar) to a base (e.g., vehicle frame; Figs.3-4), the damping bushing comprising a rubber body 40 into which arcuate metallic insert members are embedded to increase the rigidity (c.1:5-42; Figs.3-4). The arcuate metallic insert members are “flat shaped” in the sense that they extend parallel to the axis (Fig.4) and are spaced apart from both the vibrating body and the base since they are embedded in the vibration-damping rubber body (c.1:35-36; Figs.3-4). 
Thus, it would have been obvious before the effective filing date to provide Purvines’s polymer layer with an arcuate metallic strip circumferentially disposed within the layer of polymer and configured as a flat shape configuration since Watanabe teaches such an arcuate metallic strip would have increased rigidity. Further, in combination with Purvines, Watanabe’s arcuate metallic insert member is spaced apart from both of Purvines’s stator and the housing in the same manner as it is spaced apart from both the vibrating body and the base. 
Regarding the third feature, Perkins teaches electrically conductive fillers used to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer (e.g., thermoset) compositions are well known. Examples include electrically conductive noble metal-based fillers such as pure silver; noble metal-plated noble metals such as silver-plated gold; noble metal-plated non-noble metals such as silver plated cooper, nickel or aluminum, etc. The electrically conductive fillers are used to meet the desired conductivity, EMI/RFI shielding effectiveness, hardness, and/or other properties suitable for a particular application (c.6:31-54).
Thus, it would have been obvious before the effective filing date to further provide Purvine’s polymer with material characteristics which provide a predetermined electrical filtering of electrical noise between the stator and the housing since Perkins teaches electrically conductive fillers were well-known to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer compositions.  
Regarding claim 14, Purvines teaches a rotor 202 operatively disposed within a generally cylindrical inner stator cavity (Fig.2), wherein the layer of polymer (thermoset material) 208 is effective to prevent rotation of the stator 200 with respect to the housing 237 during operation, since it completely encapsulates and serves to secure stator to housing (¶[0015]; ¶[0040]; ¶[0076]; Fig.2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines/Watanabe as applied to claim 16, further in view of Perkins.
In the combination, Purvines generally teaches the invention including a cured polymer (thermoset material) 208 (¶[0075]-¶[0076]; Fig.2), but Purvine’s polymer does not have “material characteristics which provide a predetermined electrical filtering of electrical noise between the stator [200] and the housing [237] when the polymer is cured.”  
But, Perkins teaches electrically conductive fillers used to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer (e.g., thermoset) compositions are well known. Examples include electrically conductive noble metal-based fillers such as pure silver; noble metal-plated noble metals such as silver-plated gold; noble metal-plated non-noble metals such as silver plated cooper, nickel or aluminum, etc. The electrically conductive fillers are used to meet the desired conductivity, EMI/RFI shielding effectiveness, hardness, and/or other properties suitable for a particular application (c.6:31-54).
Thus, it would have been obvious before the effective filing date to provide the polymer of Purvine/Watanabe with material characteristics which provide a predetermined electrical filtering of electrical noise between the stator and the housing when the polymer is cured since Perkins teaches electrically conductive fillers were well-known to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer compositions.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines/Watanabe as applied to claim 17, further in view of  in view of Hemmelmann. 
In the combination, Purvines substantially teaches the method but does not further teach “forming a network of sacrificial elements made of a sacrificial material on a generally cylindrical outer surface of the stator; and removing the sacrificial material after curing the polymer so as to form a network of cooling channels on the generally cylindrical outer surface of the stator.”
	But, Hemmelmann teaches a cooling arrangement for a linear electrical machine 100 comprising a network of cooling channels (passageways) 104 formed in a filler layer 102 of polymer (e.g., resin; c.4:53-58) between stator 74 and flux modulator 84, by forming a network of sacrificial elements (not numbered) made of a sacrificial material on a surface of the stator 74, in places where passageways 104 are desired, and subsequently removing the sacrificial material after curing the polymer (i.e., when subjected to heat; (c.5:54-c.6:2; Fig.6). Thus, the cooling passageways 104 are formed on a surface of the stator 74 that are filled with cooling fluid to provide cooling to the stator windings 96.  
Thus, it would have been obvious before the effective filing date to form the polymer layer of Purvines/Watanabe with a network of sacrificial elements made of a sacrificial material on a generally cylindrical outer surface of the stator and remove the sacrificial material after curing the polymer so as to form a network of cooling channels on the generally cylindrical outer surface of the stator since Hemmelmann teaches this would have provided cooling passageways to provide cooling to the stator windings.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines, Miyairi,  Watanabe, and Perkins as applied to claim 13, further in view of Spreen. 
None of Purvines, Miyairi, Watanabe or Perkins teaches the housing comprises “a plurality of protrusions each extending inward from the generally cylindrical inner surface and the stator includes a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without any contact therebetween.”
But, Spreen teaches an electric motor comprising a housing (frame) 16 including a plurality of protrusions (corrugations) 19 each extending inward from the generally cylindrical inner surface and a stator 14 including a plurality of protuberances (corrugations) 18 each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without any contact therebetween (i.e., the spacing is filled by soft rubber 17; p.1:19-36; Fig.2). This construction insulates the stator from the frame and absorbs vibration and resultant noise (p.1:37-45).
Thus, it would have been obvious before the effective filing date to provide Purvines, Miyairi, Watanabe or Perkins with a plurality of protrusions on the housing each extending inward from the generally cylindrical inner surface and the stator with a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and spaced apart from each other without any contact therebetween since Spreen teaches this would have insulated the stator from the frame and absorbed vibration and resultant noise.
 
Response to Arguments
Applicant's arguments filed 19 October 2022 have been fully considered but they are not fully persuasive.  
Regarding the added feature of “an arcuate metallic strip circumferentially disposed within the layer of polymer, wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator and the housing, and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with only one of the stator and the housing or neither of the stator and the housing” (claims 1, 13 & 16) taken from dependent claim 8 (now canceled), as explained in the rejections above, Watanabe reads on the claimed embodiment (i) of an arcuate metallic strip circumferentially disposed (i.e., embedded) within a rubber body and configured as a flat shape configuration.  Further, while not applied, other references of record disclose similar structure, e.g., Kato et al. (US 8,292,312).
 
Allowable Subject Matter
Claims 9 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach the claimed wavy shape configuration comprising, inter alia, “the arcuate metallic strip is formed integral with an outer circumferential edge of one of the stator laminations” (claims 9 & 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, 
        determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product +was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)